EHRLICH, Justice.
We have for review Hill v. State, 468 So.2d 406 (Fla. 4th DCA 1985) which conflicts with decisions of other district courts on the issue of whether a trial judge is required to set forth in writing the reasons for departure from the presumptive guidelines sentence.* We have jurisdiction. Art. V, § 3(b)(3), Fla. Const. Relying on its decision in Boynton v. State, 473 So.2d 703 (Fla. 4th DCA), approved, 478 So.2d 351 (Fla.1985), the district court below vacated Hill’s sentence and remanded for resen-tencing in accordance with the guidelines or for written reasons for departure. We recently approved the Fourth District Court of Appeal’s position on this issue. State v. Jackson, 478 So.2d 1054, 1055-56 (Fla.1985); State v. Boynton, 478 So.2d 351 (Fla.1985). Accordingly, the decision of the district court is approved.
It is so ordered.
McDonald, C.J., and ADKINS, BOYD, OVERTON, SHAW and'BARKETT, JJ., concur.

 Hill raises several collateral issues which we choose not to address.